Citation Nr: 1047344	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left 
knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1998 to January 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted service connection for left knee patellofemoral syndrome 
and assigned a 10 percent rating, effective January 5, 1999.

This matter was previously remanded by the Board in September 
2008 for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDING OF FACT

The Veteran's left knee condition is manifested by forward 
flexion not less than 120 degrees, hyperextension of 20 degrees, 
and subjective reports of stiffness and locking; effusion, edema, 
instability, and subluxation have not been demonstrated.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Subsequent to the initial adjudication of the Veteran's claim, a 
letter dated in August 2002 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the Veteran's December 2004 notice of disagreement (NOD), he 
took issue with the initial disability rating assigned and is 
presumed to be seeking the maximum benefits available under the 
law for each issue.  Dingess; see also AB v. Brown.  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued an June 2005 statement of the case (SOC) which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, and lay statements 
have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded VA examinations 
and a VA opinion with respect to his disabilities.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations and opinion obtained in this case are adequate as 
they are collectively predicated on a review of the claims file; 
contain a description of the history of the disabilities at 
issue; document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's knee condition.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5299-5257.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99."  38 C.F.R. § 4.27.

Diagnostic Code 5257 provides ratings for recurrent subluxation 
or lateral instability of the knee.  A 10 percent rating is 
warranted for a slight knee disability.  A 20 percent rating is 
warranted for a moderate knee disability.  A 30 percent rating is 
warranted for a severe knee disability.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the evidence 
to the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.

There is evidence of chondromalacia in this case.  Chondromalacia 
is abnormal softening of cartilage.  McIntosh v. Brown, 4 Vet. 
App. 553, 556 (1993).  Chondromalacia may be rated by analogy 
under Diagnostic Code 5014 for osteomalacia which requires that 
the disability be rated on limitation of motion of the affected 
part as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  As 
the disorder also is related to cartilage, the Board will 
consider a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258, 
which assigns a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based upon the limitation 
of flexion in the leg.  A noncompensable rating is assigned when 
flexion is limited to 60 degrees.  10 percent rating is assigned 
when flexion is limited to 45 degrees.  A 20 percent rating is 
assigned when flexion is limited to 30 degrees.  A 30 percent 
rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation 
of extension in the leg.  A noncompensable rating is assigned 
when extension is limited to 5 degrees. A 10 percent rating is 
assigned when extension is limited to 10 degrees.  A 20 percent 
rating is assigned when extension is limited to 15 degrees.  A 30 
percent rating is assigned when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees.  A 50 percent rating is assigned when 
extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) 
and under Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004 (September, 2004).

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  When the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
veteran should be rated at 10 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, 
(August, 1998).  VA's General Counsel further explained that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in 
applying Diagnostic Code 5003, the Court has held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"painful motion of a major joint . . . caused by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. § 4.59 
(2010).

The Board notes there are other pertinent diagnostic criteria for 
rating knee disabilities.  As discussed below, however, the 
objective evidence of record does not contain findings of any of 
the following: ankylosis of the knee (rated under Diagnostic Code 
5256); symptomatic removal of semilunar cartilage (rated under 
Diagnostic Code 5259); nonunion or malunion of the tibia and 
fibula (rated under Diagnostic Code 5262); or genu recurvatum 
(rated under Diagnostic Code 5263)  Id.  As such, ratings under 
these Diagnostic Codes are not applicable.

C.  Evidence

The Veteran was afforded a VA examination in May 1999.  There was 
no pain on joint movement.  There was no edema, effusion, 
instability, weakness, tenderness, redness, or heat.  
Weightbearing was without difficulty.  There was no ankylosis.  
Range of motion was 0 to 140 degrees.  The Veteran was able to 
perform a deep knee bend, as well as fully extend in the sitting 
position.  Medial and lateral collateral ligaments were stable to 
varus and valgus stresses.  Anterior and posterior cruciate 
ligaments were stable.  The diagnosis was patellofemoral syndrome 
bilaterally.

The Veteran underwent an additional examination in December 2002.  
He reported daily episodes of aching pain, brought on by sitting 
for 20 minutes, crossing his legs for 15 minutes, walking for 1 
hour, or any kneeling or stair-climbing.  He denied any locking, 
instability, or giving way, but reported some crackling under his 
knee cap with flexion and extension.  He denied any dislocations 
or subluxations.  On examination, the Veteran walked with a 
normal gait.  He was able to walk on his heels and toes, and 
performed a squatting maneuver without pain.  Range of motion of 
the knee was 0 to 140 degrees without pain.  There was some 
laxity of the knee cap with passive motion of the knee cap which 
could be manually maneuvered in a hyperlaxed fashion to the 
medial side of the knee with simple, mild pressure.  There was no 
pain with maneuvering of the patella.  Ligaments were intact to 
varus and valgus stresses.  X-rays showed no fractures, 
osteoarthritis, or osteoporosis.  The diagnosis was bilateral 
patellofemoral syndrome secondary to generalized ligamentous 
laxity.

The Veteran underwent another VA examination in October 2003.  He 
reported constant pain in the posterior aspect of the knee and 
occasional episodes of pain in the anterior aspect of the knee.  
He denied any swelling or dislocating episodes.  He noticed 
frequent clicking from beneath the kneecap as he flexed and 
extended the knee.  He denied any locking, instability, or giving 
way.  Pain was generally 1 out of 10 in severity, but could get 
as high as 6 or 7 after sitting for an hour, or doing any 
squatting or kneeling.  Pain was also aggravated when walking on 
stairs.  On examination, the Veteran had a normal gait.  He could 
walk on his toes and heels, and was able to perform a normal 
squatting maneuver.  Range of motion was 0 to 140 degrees without 
pain.  There was some laxity with passive manipulation of the 
kneecap, which demonstrated laxity of the patellar ligaments.  
There was no pain with manipulation of the left patella.  
Ligaments were intact to varus and valgus stresses.  The 
diagnosis was patellofemoral syndrome secondary to generalized 
ligamentous laxity.

Private treatment records dated November 2004 show the Veteran 
complained of knee pain.  On examination, he had full range of 
motion without effusion or instability.  Patellar compression 
test was positive.  He was diagnosed with chondromalacia.  He was 
treated with ice and NSAID medication, and advised to avoid deep 
knee bends and squats.

In a January 2005 statement, the Veteran stated that it was 
difficult for him to squat or kneel.  He was limited in his daily 
activities and work performance.

The Veteran was afforded another VA examination in February 2005.  
He reported pain only when walking uphill or downhill.  He also 
had occasional stiffness.  There was no swelling, heat, redness, 
instability, locking, or fatigability.  There was no dislocation 
or recurrent subluxation.  He did not treat his condition.  He 
denied any flare-ups, and did not utilize any assistive devices.  
He had no limitations due to his condition except climbing 
stairs.  Range of motion was 0 to 136 degrees without pain.  
After repetitive motion of 8 to 10 reps, the knee became painful 
and limited function by an additional 10 percent.  There was no 
evidence of edema, effusion, instability, weakness, redness, 
heat, or abnormal movement during the examination.  There was no 
ankylosis.  Medial and collateral ligaments appeared to be within 
normal limits.  X-rays of the left knee were normal.  The 
diagnosis was chondromalacia patella bilaterally.

During a VA examination in December 2008, the Veteran reported 
experiencing pain, weakness, stiffness, swelling, and locking in 
his left knee.  He also had repeated subluxations.  He did not 
treat his condition with medication, though he utilized shoe 
inserts and special boots to ambulate.  On examination, there 
were no constitutional symptoms of inflammatory arthritis.  Range 
of motion was 0 to 130 degrees, and the Veteran could hyperextend 
the knee up to 20 degrees.  There was pain at the end of the 
range of motion.  Repetitive motion caused no additional loss of 
range of motion.  He was able to completely squat but complained 
of pain over the left knee joint.  He walked without a 
significant limp or list.  The left knee hyperextended during 
heel and toe walking, and the Veteran complained of escalating 
pain.   There was no effusion or soft tissue swelling, calluses 
on the sole, or uneven shoe wear patterns.  There was no 
excessive looseness or laxity.  The patella was normal in 
configuration with no evidence of patellar tilt or subluxation.  
The examiner noted that while the Veteran had hyperextensibility 
of the left knee, there was no subluxation during examination.  
Stress testing yielded no excessive looseness or laxity.  
Therefore, the examiner characterized the Veteran's left knee as 
stable with no degree of lateral instability.  In a January 2009 
addendum, the examiner noted that an MRI revealed early 
degenerative changes.  Specifically, there were undisplaced 
horizontal peripheral margin tears of the anterior and posterior 
horn medial meniscus with generalized knee effusion.  

In a March 2010 opinion, the December 2008 examiner indicated 
that, based on his review of the claims file and physical 
examination of the Veteran, it was at least as likely as not that 
the Veteran's hyperextensibility was related to service.

D.  Analysis

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent is not warranted for the Veteran's left knee 
condition.  Throughout the period on appeal, the Veteran's 
condition was manifested by forward flexion of at least 120 
degrees and extension of 0 degrees.  A comparison between these 
findings and the criteria found in Diagnostic Codes 5260 and 5261 
shows that a compensable rating is not warranted for limitation 
of either flexion or extension.

The Board also considered a rating under Diagnostic Code 5258.  
However, while the Veteran reported pain associated with his left 
knee, frequent episodes of locking and effusion were not 
demonstrated during any of the Veteran's VA examinations.  
Therefore, a rating under Diagnostic Code 5258 is not warranted.

A higher rating for arthritis under Diagnostic Code 5003 for 
arthritis is not applicable, as the Veteran does not have of 
arthritis manifested by involvement of two or more major joints 
or two or more minor joint groups, with occasional incapacitating 
exacerbations.  The Board has also considered a separate rating 
for arthritis, in addition to the currently assigned 10 percent 
rating under Diagnostic Code 5257.  As noted above, the VA 
General Counsel has also held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  However, it cautioned that any 
such separate rating must be based on additional disabling 
symptomatology.  Here, while the Veteran is assigned a rating 
under Diagnostic Code 5257, his condition is not manifested by 
recurrent subluxation or lateral instability.  Rather, he was 
rated by analogy under this Diagnostic Code.  Therefore, a 
separate rating for arthritis is not warranted, as there is no 
additional disabling symptomatology beyond that already 
contemplated in the assigned rating.
 
A higher rating under Diagnostic Code 5257 is not warranted, as 
the Veteran's condition does not reflect symptoms consistent with 
a "moderate" level of disability.  As noted above, flexion and 
extension were not limited to any significant degree.  While the 
Veteran's condition was also manifested by hyperextension of the 
knee up to 20 degrees, stress testing during the December 2008 
examination yielded no excessive looseness or laxity.  The 
examiner characterized the Veteran's left knee as stable with no 
degree of lateral instability.  These findings are consistent 
with a "slight" level of disability.  The Board acknowledges 
the Veteran's subjective reports of pain and stiffness associated 
with his condition.  However, the Board finds that, when viewed 
collectively, the evidence generated during the period on appeal 
is consistent with the 10 percent rating contemplated by 
Diagnostic Code 5257.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for a higher rating, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left knee 
patellofemoral syndrome with the established criteria found in 
the rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Indeed, it does not 
appear from the record that he has been hospitalized at all for 
those disabilities.  There is no persuasive evidence in the 
record to indicate that these service-connected disabilities on 
appeal would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  The Board therefore has determined that referral of this 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

An initial rating in excess of 10 percent for left knee 
patellofemoral syndrome is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


